Exhibit 10.03

DATE

«Title» «FirstName» «LastName»

«JobTitle», «Company»

Dear «Name»:

As you know, Media General did not receive shareholder approval last year to set
aside shares for use as grants for stock-based incentive programs. For fiscal
year 2007, we will use cash-based Stock Appreciation Rights (SARs) in lieu of
stock options to provide a long-term incentive that rewards those whose
decisions will determine the long-range success of our company and aligns their
interests with those of our outside shareholders.

I am pleased to tell you that on Date of Grant, the Compensation Committee of
the Board of Directors awarded you Stock Appreciation Rights (SARs) on
«Stock» shares at a price of $xx.xx per share, the closing trading price on Date
of Grant. I congratulate you on this award and on this opportunity to
participate in the future growth of the Company.

Your SARs grant is subject to the terms of our Stock Appreciation Rights Plan, a
summary of which is attached along with a copy of the plan; you should retain
them and this letter for future reference. Your SARs grant becomes exercisable
in one-third increments, with the first one-third becoming exercisable on the
first anniversary of the date of the grant, the second one-third on the second
anniversary and the final one-third on Date of Grant + 3 years. Your SARs term
expires in 5 years on Date of Grant + 5 years. The maximum gain upon exercise of
this award has been set at $xx.xx per share, i.e., 100% of the fair market value
on the date of grant.

You may contact Name of Human Resources representative with any questions about
the operation of the program, but please understand that the Company cannot give
you legal or tax advice. In this and all personal tax matters, we urge you to
consult your own tax advisor.

Please confirm your receipt of this letter, the Plan document, the enclosed
summary of the program and your acceptance of these terms by signing the
enclosed copy of this letter and returning it to Name of Human Resources
representative by Date.

Sincerely,

 

 

I confirm receipt of this letter and the Plan document, the enclosed summary of
the program and my acceptance of the above terms.

 

  

 

   Participant’s Signature    Date   